     Case 1:19-cv-03193-LRS       ECF No. 15     filed 04/17/20   PageID.1064 Page 1 of 21



 1
 2                                                                              FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON
 3
 4                                                                     Apr 17, 2020
                                                                           SEAN F. MCAVOY, CLERK
 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
                                             )
 7   JAMES G.,                               )   No. 1:19-CV-03193-LRS
                                             )
 8                       Plaintiff,          )   ORDER GRANTING
                                             )   PLAINTIFF’S MOTION
 9                     vs.                   )   FOR SUMMARY JUDGMENT,
                                             )   INTER ALIA
10                                           )
     COMMISSIONER OF SOCIAL                  )
11   SECURITY,                               )
                                             )
12                                           )
                Defendant.                   )
13   ______________________________
14        BEFORE THE COURT are the Plaintiff's Motion For Summary Judgment
15   (ECF No. 11) and the Defendant's Motion For Summary Judgment (ECF No. 12).
16
17                                     JURISDICTION
18         James G., Plaintiff, applied for Title XVI Supplemental Security Income
19   benefits (SSI) on February 26, 2015. The application was denied initially and on
20   reconsideration. Plaintiff timely requested a hearing which was held on October 5,
21   2017, before Administrative Law Judge (ALJ) M.J. Adams. Plaintiff testified at the
22   hearing, as did Vocational Expert (VE), Stephanie Boeshaar. On April 3, 2018, the
23   ALJ issued a decision finding the Plaintiff not disabled. The Appeals Council denied
24   a request for review of the ALJ’s decision, making that decision the Commissioner’s
25   final decision subject to judicial review.     The Commissioner’s final decision is
26   appealable to district court pursuant to 42 U.S.C. §405(g) and §1383(c)(3).
27
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 1
     Case 1:19-cv-03193-LRS       ECF No. 15     filed 04/17/20   PageID.1065 Page 2 of 21



 1                                 STATEMENT OF FACTS
 2         The facts have been presented in the administrative transcript, the ALJ's
 3   decision, the Plaintiff's and Defendant's briefs, and will only be summarized here. At
 4   the time of the administrative hearing, Plaintiff was 30 years old. He has an 8th grade
 5   education and no past relevant work experience. Plaintiff’s alleged disability onset
 6   date is October 17, 2014, on which date he was 28 years old.
 7
 8                              STANDARD OF REVIEW
 9         "The [Commissioner's] determination that a claimant is not disabled will be
10   upheld if the findings of fact are supported by substantial evidence...." Delgado v.
11   Heckler, 722 F.2d 570, 572 (9th Cir. 1983). Substantial evidence is more than a mere
12   scintilla, Sorenson v. Weinberger, 514 F.2d 1112, 1119 n.10 (9th Cir. 1975), but less
13   than a preponderance. McAllister v. Sullivan, 888 F.2d 599, 601-602 (9th Cir. 1989);
14   Desrosiers v. Secretary of Health and Human Services, 846 F.2d 573, 576 (9th Cir.
15   1988).   "It means such relevant evidence as a reasonable mind might accept as
16   adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401, 91
17   S.Ct. 1420 (1971). "[S]uch inferences and conclusions as the [Commissioner] may
18   reasonably draw from the evidence" will also be upheld. Beane v. Richardson, 457
19   F.2d 758, 759 (9th Cir. 1972); Mark v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965).
20   On review, the court considers the record as a whole, not just the evidence supporting
21   the decision of the Commissioner. Weetman v. Sullivan, 877 F.2d 20, 22 (9th Cir.
22   1989); Thompson v. Schweiker, 665 F.2d 936, 939 (9th Cir. 1982).
23         It is the role of the trier of fact, not this court to resolve conflicts in evidence.
24   Richardson, 402 U.S. at 400. If evidence supports more than one rational
25   interpretation, the court must uphold the decision of the ALJ. Allen v. Heckler, 749
26   F.2d 577, 579 (9th Cir. 1984).
27         A decision supported by substantial evidence will still be set aside if the proper
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 2
     Case 1:19-cv-03193-LRS        ECF No. 15    filed 04/17/20   PageID.1066 Page 3 of 21



 1   legal standards were not applied in weighing the evidence and making the decision.
 2   Brawner v. Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir.
 3   1987).
 4
 5                                            ISSUES
 6            Plaintiff argues the ALJ erred in: 1) failing to find he has a “severe” mental
 7   health impairment; 2) failing to find he meets or equals Listing 11.02 for epilepsy; 3)
 8   failing to provide adequate reasons for discounting his symptom testimony; and 4)
 9   failing to provide adequate reasons for discounting medical opinion evidence.
10
11                                        DISCUSSION
12   SEQUENTIAL EVALUATION PROCESS
13            The Social Security Act defines "disability" as the "inability to engage in any
14   substantial gainful activity by reason of any medically determinable physical or
15   mental impairment which can be expected to result in death or which has lasted or can
16   be expected to last for a continuous period of not less than twelve months." 42
17   U.S.C. § 1382c(a)(3)(A). The Act also provides that a claimant shall be determined
18   to be under a disability only if his impairments are of such severity that the claimant
19   is not only unable to do his previous work but cannot, considering his age, education
20   and work experiences, engage in any other substantial gainful work which exists in
21   the national economy. Id.
22            The Commissioner has established a five-step sequential evaluation process for
23   determining whether a person is disabled. 20 C.F.R. § 416.920; Bowen v. Yuckert,
24   482 U.S. 137, 140-42, 107 S.Ct. 2287 (1987). Step one determines if he is engaged
25   in substantial gainful activities.    If he is, benefits are denied.      20 C.F.R. §
26   416.920(a)(4)(I).    If he is not, the decision-maker proceeds to step two, which
27   determines whether the claimant has a medically severe impairment or combination
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 3
     Case 1:19-cv-03193-LRS       ECF No. 15     filed 04/17/20   PageID.1067 Page 4 of 21



 1   of impairments. 20 C.F.R. § 416.920(a)(4)(ii). If the claimant does not have a severe
 2   impairment or combination of impairments, the disability claim is denied.          If the
 3   impairment is severe, the evaluation proceeds to the third step, which compares the
 4   claimant's impairment with a number of listed impairments acknowledged by the
 5   Commissioner to be so severe as to preclude substantial gainful activity. 20 C.F.R.
 6   § 416.920(a)(4)(iii); 20 C.F.R. § 404 Subpart P, App. 1. If the impairment meets or
 7   equals one of the listed impairments, the claimant is conclusively presumed to be
 8   disabled. If the impairment is not one conclusively presumed to be disabling, the
 9   evaluation proceeds to the fourth step which determines whether the impairment
10   prevents the claimant from performing work he has performed in the past. If the
11   claimant is able to perform his previous work, he is not disabled. 20 C.F.R. §
12   416.920(a)(4)(iv). If the claimant cannot perform this work, the fifth and final step
13   in the process determines whether he is able to perform other work in the national
14   economy in view of his age, education and work experience.                 20 C.F.R. §
15   416.920(a)(4)(v).
16         The initial burden of proof rests upon the claimant to establish a prima facie
17   case of entitlement to disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th
18   Cir. 1971). The initial burden is met once a claimant establishes that a physical or
19   mental impairment prevents him from engaging in his previous occupation. The
20   burden then shifts to the Commissioner to show (1) that the claimant can perform
21   other substantial gainful activity and (2) that a "significant number of jobs exist in the
22   national economy" which claimant can perform. Kail v. Heckler, 722 F.2d 1496,
23   1498 (9th Cir. 1984).
24
25   ALJ'S FINDINGS
26         The ALJ found the following: 1) Plaintiff has “severe” medical impairments,
27   those being: right shoulder impairment and seizure disorder; 2) Plaintiff’s
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 4
     Case 1:19-cv-03193-LRS      ECF No. 15     filed 04/17/20   PageID.1068 Page 5 of 21



 1   impairments do not meet or equal any of the impairments listed in 20 C.F.R. § 404
 2   Subpart P, App. 1; 3) Plaintiff has the residual functional capacity (RFC) to perform
 3   light work as defined in 20 C.F.R. § 416.967(b): he can lift and carry 20 pounds
 4   occasionally and 10 pounds frequently; sit for six hours in an eight hour workday;
 5   stand and walk six hours in an eight hour workday; can do unlimited pushing and
 6   pulling; can frequently climb ramps and stairs; cannot climb ladders, ropes or
 7   scaffolds; can frequently balance, stoop, kneel or crouch; can occasionally crawl; can
 8   occasionally reach overhead with the dominant right upper extremity; has no
 9   limitation in the non-dominant left upper extremity; capable of unlimited handling,
10   fingering and feeling; should avoid exposure to hazards and heights; and cannot
11   operate a motor vehicle; and 4) this RFC allows Plaintiff to perform other jobs
12   existing in significant numbers in the national economy as identified by the VE,
13   including furniture rental consultant, ironer, tanning salon attendant, and call out
14   operator. Accordingly, the ALJ concluded Plaintiff has not been disabled at any time
15   since February 26, 2015.
16
17   PHYSICAL IMPAIRMENTS
18         A. Right Shoulder Impairment
19         At the behest of the Commissioner, Plaintiff was examined by Beth Liu, M.D.,
20   on July 6, 2015. The stated reason for the exam was “seizures; learning disability;
21   epilepsy.” Plaintiff complained of seizures and recurrent right shoulder dislocation
22   as a result of the seizures. Plaintiff described having “muscle spasm all day” with his
23   arm coming out of place when picking up stuff of little weight.        (AR at p. 362).
24   Plaintiff clarified that he suffers from “[d]aily jolts” and his shoulder “keeps popping
25   out of place even during my sleep.” (Id.). Plaintiff reported being able to shop, travel
26   without a companion, to use standard public transportation, to walk a block at a
27   reasonable pace on rough or uneven surfaces, to ambulate without using a device, to
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 5
      Case 1:19-cv-03193-LRS        ECF No. 15    filed 04/17/20   PageID.1069 Page 6 of 21



 1   use standard public transportation, to climb a few steps at a reasonable pace with the
 2   use of a single hand rail, to care for personal hygiene, to prepare a simple meal and
 3   feed himself, and to sort, handle, and use paper files. (AR at p. 363).
 4            Examination of Plaintiff’s right shoulder revealed “slight tenderness” with a
 5   range of motion of 95 degrees abduction, 30 degrees adduction, 50 degrees extension,
 6   and 95 degrees flexion. Range of motion in the left shoulder was normal. (AR at p.
 7   364). No muscle spasm was seen during the exam, nor was any significant muscle
 8   atrophy or joint deformity seen on the exam. (Id.).
 9            Dr. Liu diagnosed the Plaintiff with “[u]ncontrolled grand mal seizure” and
10   “[r]ecurrent right shoulder dislocation, secondary to grand mal seizure.” (AR at p.
11   364). According to her:
12                  Physical exam shows decreased ROM in right shoulder.
                    Neurological exam finding is grossly normal. His MRI
13                  right shoulder with contrast down on 3/3/2014 showed
                    Prominent Hill-Sachs defect as well as prominent osseous
14                  Bankart lesion involving the anterior-inferior labrum
                    associated with the anterior-inferior aspect, with loss of
15                  the normal pear shape. The claimant’s conditions are
                    chronic and ongoing. His seizure is uncontrolled and
16                  his right shoulder disability is permanent. He is on high
                    doses [of] anti-seizure medications, but it seems [it is]
17                  not working for him. He needs further medication
                    adjustment by [a] neurologist. The prognosis is fair if
18                  he gets further treatment for his condition.
19   (Id.).
20            Dr. Liu opined the following regarding Plaintiff’s physical RFC:
21                  Based on [Plaintiff’s] current examination today, the medical
                    history reviewed, previous medical records reviewed, and
22                  [Plaintiff’s] account of his limitations, he is able to lift or carry
                    up to 10 lbs occasionally. He has no limitation in sitting, walking,
23                  or standing. He is able to perform most hand activities frequently
                    except reaching overhead or others which he should perform[]
24                  occasionally. He is able to perform most postural activities
                    frequently except climbing ladders or scaffolds which he
25                  should avoid perform[ing]. He may perform crawling occasionally.
                    Environmental limitations include unprotected heights, operating
26                  [a] motor vehicle, and moving mechanical parts. In addition, he
                    should avoid . . . working [alone] . . . .
27
     (AR at pp. 364-65)(emphasis added).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 6
     Case 1:19-cv-03193-LRS       ECF No. 15     filed 04/17/20    PageID.1070 Page 7 of 21



 1         The ALJ gave “some weight” to Dr. Liu’s opinion, but “based on the physical
 2   exam results obtained in that exam, which were benign,” found “the [Plaintiff] is
 3   limited to lifting or carrying 20 lbs instead of 10 lbs occasionally.” (AR at p. 22).
 4   The    ALJ    found    the   April   2016    “Disability     Determination   Explanation,
 5   Reconsideration,” in which the State of Washington Disability Determination
 6   Services (DDS) determined Plaintiff could lift and carry 20 pounds occasionally and
 7   10 pounds frequently, was “consistent with the physical exam results and the
 8   [Plaintiff’s] self-reported activities.” (Id.). The ALJ accorded “some weight” to the
 9   state agency’s determination of a “light’ RFC when taken “[t]ogether with Dr. Liu’s
10   opinion that the [Plaintiff] has ‘no limitation in sitting, walking, or standing.’” (Id.).
11   The ALJ observed that the state agency did not identify Plaintiff as having a severe
12   shoulder impairment and concluded this appeared to be an error because the state
13   agency determination nonetheless “alludes to a right shoulder dislocation when
14   limiting overhead reaching to occasional on the right.” (Id.).
15         It is settled law in the Ninth Circuit that in a disability proceeding, the opinion
16   of a licensed treating or examining physician or psychologist is given special weight
17   because of his/her familiarity with the claimant and his/her condition. If the treating
18   or examining physician's or psychologist’s opinion is not contradicted, it can be
19   rejected only for clear and convincing reasons. Reddick v. Chater, 157 F.3d 715, 725
20   (9th Cir. 1998); Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1996). If contradicted, the
21   ALJ may reject the opinion if specific, legitimate reasons that are supported by
22   substantial evidence are given. Id. “[W]hen evaluating conflicting medical opinions,
23   an ALJ need not accept the opinion of a doctor if that opinion is brief, conclusory,
24   and inadequately supported by clinical findings.” Bayliss v. Barnhart, 427 F.3d 1211,
25   1216 (9th Cir. 2005). The opinion of a non-examining medical advisor/expert need
26   not be discounted and may serve as substantial evidence when it is supported by other
27   evidence in the record and consistent with the other evidence. Andrews v. Shalala,
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 7
     Case 1:19-cv-03193-LRS        ECF No. 15    filed 04/17/20     PageID.1071 Page 8 of 21



 1   53 F.3d 1035, 1041 (9th Cir. 1995).
 2         The state agency reconsideration determination concluded Dr. Liu’s opinion
 3   relied heavily on Plaintiff’s subjective report of his symptoms and limitations and
 4   “the totality of the evidence does not support the opinion.” (AR at p. 83). It is,
 5   however, not apparent that Dr. Liu disproportionately relied on Plaintiff’s report as
 6   compared to her physical examination of the Plaintiff and her review of Plaintiff’s
 7   medical history and previous medical records.                Moreover, the state agency
 8   reconsideration determination offered no specific explanation of how “totality of the
 9   evidence” did not support Dr. Liu’s opinion.1 In her decision, the ALJ did not specify
10   why Dr. Liu’s physical exam results were “benign” or how her opinion that he is
11   limited to lifting or carrying up to 10 pounds occasionally is inconsistent with his
12   self-reported activities. (AR at p. 22). During the hearing, Plaintiff testified his right
13   shoulder dislocates when he lifts about 25 pounds (AR at p. 45), but the ALJ did not
14   cite this testimony as a basis for discounting Plaintiff’s testimony or for discounting
15   Dr. Liu’s opinion.     This is understandable as the fact Plaintiff’s right shoulder
16   dislocates at 25 pounds is not inconsistent with a restriction to lifting no more than
17   10 pounds occasionally. The ALJ did not offer “specific and legitimate” reasons for
18   discounting Dr. Liu’s opinion.2
19
20         1
               Indeed, the state agency reconsideration determination did not list
21
22   Plaintiff’s right shoulder impairment as a “medically determinable impairment.”
23
     (AR at pp. 77-78).
24
           2
               The court will assume the state agency reconsideration determination was
25
26   from a medical source. It is a reasonable assumption as the court has familiarity
27
     with Paula Lantsberger, M.D., in other cases and will take judicial notice that she
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 8
     Case 1:19-cv-03193-LRS       ECF No. 15    filed 04/17/20   PageID.1072 Page 9 of 21



 1         Likewise, the ALJ did not offer clear and convincing reasons for discounting
 2   Plaintiff’s testimony regarding symptoms and limitations from his right shoulder
 3   impairment. Where, as here, the Plaintiff has produced objective medical evidence
 4   of an underlying impairment that could reasonably give rise to some degree of the
 5   symptoms alleged, and there is no affirmative evidence of malingering, the ALJ’s
 6   reasons for rejecting the Plaintiff’s testimony must be clear and convincing. Garrison
 7   v. Colvin, 759 F.3d 95, 1014 (9th Cir. 2014); Burrell v. Colvin, 775 F.3d 1133, 1137
 8   (9th Cir. 2014). Subjective testimony cannot be rejected solely because it is not
 9   corroborated by objective medical findings, but medical evidence is a relevant factor
10   in determining the severity of a claimant’s impairments. Rollins v. Massanari, 261
11   F.3d 853, 857 (9th Cir. 2001).
12         Plaintiff’s limited work history cited by the ALJ (AR at p. 21) is not a clear and
13   convincing reason for disputing that he is currently limited to lifting and carrying 10
14   pounds occasionally as opined by Dr. Liu. As discussed above, the objective medical
15   evidence relied upon by Dr. Liu supports her opinion and the ALJ did not provide a
16   specific and legitimate reason for discounting her opinion. Accordingly, the medical
17   evidence is not a clear and convincing reason to dispute that Plaintiff is limited to
18   lifting and carrying 10 pounds occasionally. Finally, none of Plaintiff’s self-reported
19   activities as recited by the ALJ - shopping, traveling without a companion, using
20   public transportation, walking a block, climbing steps, caring for his personal
21   hygiene, working on cars, riding a bicycle, preparing meals, etc. (AR at pp. 21-22)-
22   constitute a clear and convincing reason for calling into question that Plaintiff is
23   limited to lifting and carrying 10 pounds occasionally as opined by Dr. Liu.
24         At the hearing, Plaintiff’s counsel asked the VE to assume Plaintiff was limited
25   to lifting 10 pounds occasionally. The VE testified that even with this limitation,
26
27
     is a medical doctor in Spokane.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 9
     Case 1:19-cv-03193-LRS        ECF No. 15     filed 04/17/20    PageID.1073 Page 10 of 21



 1   Plaintiff could perform work as a callout operator which is “sedentary” work.3
 2   The VE indicated that 15,000 such jobs existed in the national economy. (AR at pp.
 3   50-52). Plaintiff contends this does not constitute a “significant” number of jobs in
 4   the national economy and therefore, the Commissioner failed to meet his/her Step
 5   Five burden.
 6          The Ninth Circuit has never set out a bright-line for what constitutes a
 7   “significant number” of jobs. Gutierrez v. Commissioner of Social Security, 740 F.3d
 8   519, 528 (9th Cir. 2014). In Gutierrez, the circuit found that 25,000 jobs met the
 9   standard, although it presented a “close call.” In doing so, however, it cited an 8th
10   circuit case, Johnson v. Chater, 108 F.3d 178, 180 (8th Cir. 1997), which found
11   10,000 jobs met the standard. 740 F.3d at 528-29. At this juncture, the court declines
12   to declare 15,000 jobs in the national economy to not be a “significant number.”4 The
13
14          3
                “Sedentary” work involves lifting no more than 10 pounds at a time and
15
16   occasionally lifting or carrying articles like docket files, ledgers, and small tools.
17
     20 C.F.R. §416.967(a).
18
            4
                Using Gutierrez as a benchmark, three different district judges in the
19
20   District of Oregon have issued rulings regarding what constitutes a “significant
21
     number” of jobs in the national economy. In Cindy F. v. Berryhill, 367 F.Supp.2d
22
23   1195, 1220 (D. Or. 2019), the court found 7,400 jobs in the national economy did
24
     not constitute a “significant number.” In Stephanie O. v. Berryhill, 2019 WL
25
26   2713234 at *7 (D. Or. 2019), the court found 17,408 jobs did constitute a
27
     “significant number.” In Nikola G. v. Commissioner, Social Security
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 10
     Case 1:19-cv-03193-LRS        ECF No. 15     filed 04/17/20   PageID.1074 Page 11 of 21



 1   court will not, however, preclude Plaintiff from reasserting this argument should he
 2   be before the court again following further administrative proceedings necessitated
 3   by this court’s remand of this matter, as discussed infra.
 4
 5         B. Epilepsy
 6         The ALJ found that Plaintiff’s condition does not meet or equal Listing 11.02
 7   for Epilepsy, concluding “its requirements are not met.” (AR at p. 19).
 8         The medical record contains a detailed description of Plaintiff’s typical seizure
 9   as required by Listing 11.02. Laura L. Hershkowitz, D.O., conducted a four day
10   continuous EEG monitoring study of the Plaintiff in February 2015. (AR at pp. 591-
11   93). The ALJ’s decision did not refer to this study, instead citing cranial nerve
12   assessments conducted in February and April 2016, which were within normal limits.
13   (AR at p. 21)
14         In evaluating the frequency of seizures for the purpose of determining whether
15   Listing 11.02 is met or equaled, the Commissioner considers “adherence to prescribed
16   treatment.” According to 20 C.F.R. §404 Subpt. P, App. 2, Listing 11.00 H. 4. d.:
17                   We do not count seizures that occur during a period when
                     you are not adhering to prescribed treatment without a good
18                   reason. When we determine that you had good reason for
                     not adhering to prescribed treatment, we will consider your
19                   physical, mental, educational, and communicative limitations
                     (including any language barriers). We will consider you to
20                   have good reason for not following prescribed treatment if,
                     for example, the treatment is very risky for you due to
21                   its consequences or unusual nature, of if you are unable to
                     afford prescribed treatment that you are willing to accept,
22                   but for which no free community resources are available.
23         The ALJ noted there is evidence indicating Plaintiff has failed to take his anti-
24   seizure medications and his medication regimen “seems to be working when
25
26   Administration, 2019 WL 6114534 at *5 (D. Or. 2019), the court found 8,657 jobs
27
     did not constitute a “significant number.”
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 11
     Case 1:19-cv-03193-LRS        ECF No. 15     filed 04/17/20   PageID.1075 Page 12 of 21



 1   compliant” as reported by Richard Sloop, M.D., in September 2017. (AR at p. 21).5
 2   Although the ALJ did this in the context of analyzing whether Plaintiff’s symptoms
 3   and limitations are as severe as claimed by him, and not within the framework of
 4   whether Listing 11.02 is met or equaled, this is inconsequential. Lewis v. Apfel, 236
 5   F.3d 503, 513 (9th Cir. 2001)(ALJ required only to discuss and evaluate evidence that
 6   supports his or her conclusion and does not require the ALJ to do so under a
 7   particular heading).
 8         What the ALJ did not analyze, however, is whether there was good cause for
 9   Plaintiff’s non-compliance. The ALJ failed to consider potentially valid reasons why
10   Plaintiff was not always compliant with his medication regimen. Plaintiff indicated
11   he needed reminders to take his medication and there is evidence in the record that
12   he relied upon his girlfriend for treatment (AR at pp. 201, 216 and 582), perhaps in
13   part because of cognitive limitations. See discussion infra. There is also evidence
14
15
16
           5
               Plaintiff’s girlfriend told Dr. Sloop in July 2016 that Plaintiff “tends not to

17   take his meds.” (AR at p. 698). Plaintiff visited the Yakama Indian Health Center
18
     in December 2015 for refill of seizure medications. The doctor ordered Plaintiff
19
20   one month of medication and commented it was “[f]airly clear that he is not
21
     remotely adherent to his medication regimen.” (AR at p. 881). There are a
22
23   number of other references in the record to Plaintiff not taking his medication
24
     (AR. at pp. 772, 775, 803, 887 and 909). In August 2014, Dr. Hershkowitz
25
26   reported there was “an element of difficult [medication] compliance, but this
27
     seems to be better, and he is still having seizures.” (AR at p. 335).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 12
     Case 1:19-cv-03193-LRS       ECF No. 15    filed 04/17/20   PageID.1076 Page 13 of 21



 1   in the record that Plaintiff’s living situation has not been conducive to compliance
 2   (e.g., reliance on others for transportation; living in a van for a period of time;
 3   needing to establish care with providers in new locations). (AR at pp. 42-43, 203,
 4   217, 368, 441, 495, 547, 568, 640, 645 and 650).
 5         On remand, it will be necessary for the Commissioner to consider at Step Three
 6   the extent to which Plaintiff’s failure to adhere to prescribed treatment has impacted
 7   the frequency of his seizures and whether there was good cause for that failure.6 The
 8   absence of good cause would be a valid reason for discounting Plaintiff’s testimony
 9   about the severity of his symptoms and his limitations.
10
11   MENTAL IMPAIRMENTS
12         Although Plaintiff asserted a learning disability in his application for benefits
13   as acknowledged by the Commissioner in both his initial and reconsideration
14   evaluation of Plaintiff’s claim for disability (AR at p. 55 and p. 70), the
15   Commissioner did not specifically consider “Intellectual disability” under Listing
16   12.05. Only “Affective Disorders” under Listing 12.04 was considered.
17         The non-examining state agency psychologists who reviewed the record,
18   Patricia Kraft, Ph.D., and John F. Robinson, Ph.D., concluded Plaintiff has a non-
19   severe affective disorder resulting in only “mild” restriction of activities of daily
20   living, “mild” difficulties in social functioning, “mild” difficulties in maintaining
21   concentration, persistence or pace, with no repeated episodes of decompensation.
22
23         6
               SSR 82-59, rescinded effective October 29, 2018, after the
24
     Commissioner’s final decision of April 3, 2018, does not apply as there has not yet
25
26   been a determination that Plaintiff’s epilepsy is a “disabling impairment” which is
27
     amenable to treatment that could be expected to restore his ability to work.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 13
     Case 1:19-cv-03193-LRS       ECF No. 15     filed 04/17/20   PageID.1077 Page 14 of 21



 1   (AR at pp. 60-62; 77-79). The psychologists pointed out that Plaintiff “[a]ppears to
 2   have a cognitive impairment” and observed that his girlfriend said he could not read
 3   or write, but also asserted that “[r]ecords indicate . . . he is able to read and write . .
 4   . he is independent with ADLs [Activities of Daily Living] and handling funds.” (AR
 5   at p. 61 and p. 78).
 6          In his decision, the ALJ agreed that Plaintiff’s affective disorder is “non-
 7   severe” because it causes no more than “mild” limitation in any of the functional
 8   areas, citing evidence regarding Plaintiff’s participation in social activities, his
 9   romantic and family relationships, and his independence in performing daily living
10   activities. (AR at p. 18). The ALJ specifically accorded “some weight” to Dr.
11   Robinson’s opinion as it was “consistent with the [Plaintiff’s] social activities of
12   attending birthday parties and community parties . . . while alleging disabling mental
13   impairments.” (AR at p. 22).
14          On September 14, 2015, Plaintiff underwent a consultative psychological
15   examination by Amy Ford, Psy. D., at the behest of the Commissioner.              Plaintiff
16   identified seizures and his shoulder impairment as the chief reason for his disability.
17   (AR at p. 367). Dr. Ford reviewed Plaintiff’s records from Greater Lakes Mental
18   Health where he was assessed on January 27, 2015, and “given a provisional
19   diagnosis of Major Depressive Disorder, single episode, moderate.” (AR at p. 313).
20   The therapist at Greater Lakes Mental Health assigned him a Global Assessment
21   Functioning (GAF) score of 45 at that time because of “[s]erious problems with
22   occupational and social functioning; chronically unemployed, problems with
23   substance abuse.” Defendant was discharged from Greater Lakes Mental Health on
24   February 10, 2015, when he failed to return for a session with the therapist following
25   the intake assessment on January 27. (AR at p. 317).
26          Plaintiff told Dr. Ford he left school in 9th grade, that school was hard for him,
27   he struggled with spelling and reading, and he was in special education. (AR at p.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 14
     Case 1:19-cv-03193-LRS        ECF No. 15       filed 04/17/20   PageID.1078 Page 15 of 21



 1   368). Plaintiff was unable to answer certain questions posed by Dr. Ford, leading her
 2   to conclude “[h]is fund of knowledge was fair to poor and his IQ is estimated to be
 3   below average based on educational history.” (AR at p. 369). Plaintiff was unable
 4   to do Serial 7s and Serial 3s, and he could not spell the words “World” or “Girl.” Dr.
 5   Ford concluded his concentration “appears poor.” (Id.). Plaintiff told Dr. Ford he did
 6   not know what he would do if he were in a crowded movie theater and was the first
 7   one to see smoke and fire. Dr. Ford concluded Plaintiff’s “judgment is impaired by
 8   low intelligence and low interest in life.” (Id.).
 9          Plaintiff described his mood as depressed and Dr. Ford wrote that he was
10   “actively suicidal.” (AR at p. 369). Plaintiff indicated he experiences visual and
11   auditory hallucinations.     (Id.).   Plaintiff described his daily living activities as
12   including cleaning up, doing the dishes, cleaning around the house, making meals and
13   “breakfast for everyone.” (AR at p. 370). He watches television and visits with
14   family and friends. (Id.). He stated he enjoys being with his girlfriend’s kids and
15   visiting with her father and brother. (Id.).
16          Dr. Ford diagnosed the Plaintiff with “Major Depressive Disorder, Moderate
17   to Severe (actively suicidal).” Dr. Ford indicated that Plaintiff had been “struggling
18   with . . . depressive disorder for several years with limited treatment.” (AR at p. 370).
19   She opined that he needed more routine mental health care and to adhere to . . .
20   recommendations for routine treatment.” (Id.). She opined that his ability to reason
21   “is fair but limited” by his educational level; his understanding and memory “is
22   impaired and fair to poor;” his ability to sustain concentration and persistence “is
23   impaired due to chronic pain and depression;” his ability to interact socially “is
24   limited by his pain and interest in life;” and his ability to adapt and be flexible “is
25   limited by his pain and hopelessness.” (Id.). Dr. Ford stated to please let her know
26   if she could provide any further information (Id.), but the Commissioner did not take
27   her up on that offer.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 15
     Case 1:19-cv-03193-LRS      ECF No. 15    filed 04/17/20   PageID.1079 Page 16 of 21



 1         The ALJ accorded “very limited weight” to Dr. Ford’s opinions because she
 2   did not opine that Plaintiff “has specific vocational limitations resulting from the
 3   ‘impaired’ abilities.” (AR at p. 22). The ALJ wrote “[t]here are many jobs in the
 4   national economy that could still be performed with ‘fair to poor’ understanding and
 5   memory and ‘impaired’ concentration and persistence” (AR at p. 22), although such
 6   limitations were never presented to the VE in hypothetical questioning. The ALJ
 7   further wrote that Plaintiff had “retained sufficient concentration and persistence to
 8   work on cars, make breakfast for ‘everyone’ in his household . . . as well as attend
 9   birthday parties and community parties . . . .” (AR at pp. 22-23).
10         A “severe” impairment is one which significantly limits physical or mental
11   ability to do basic work-related activities. 20 C.F.R. § 416.920(c). It must result
12   from anatomical, physiological, or psychological abnormalities which can be shown
13   by medically acceptable clinical and laboratory diagnostic techniques. It must be
14   established by medical evidence consisting of signs, symptoms, and laboratory
15   findings, not just the claimant's statement of symptoms. 20 C.F.R. § 416.921.
16         Step two is a de minimis inquiry designed to weed out non-meritorious claims
17   at an early stage in the sequential evaluation process. Smolen v. Chater, 80 F.3d
18   1273, 1290 (9th Cir. 1996), citing Bowen v. Yuckert, 482 U.S. 137, 153-54 (1987)
19   ("[S]tep two inquiry is a de minimis screening device to dispose of groundless
20   claims"). "[O]nly those claimants with slight abnormalities that do not significantly
21   limit any basic work activity can be denied benefits" at step two. Bowen, 482 U.S.
22   at 158 (concurring opinion). "Basic work activities" are the abilities and aptitudes to
23   do most jobs, including: 1) physical functions such as walking, standing, sitting,
24   lifting, pushing, pulling, reaching, carrying, or handling; 2) capacities for seeing,
25   hearing, and speaking; 3) understanding, carrying out, and remembering simple
26   instructions; 4) use of judgment; 5) responding appropriately to supervision, co-
27   workers and usual work situations; and 6) dealing with changes in a routine work
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 16
     Case 1:19-cv-03193-LRS        ECF No. 15     filed 04/17/20   PageID.1080 Page 17 of 21



 1   setting. 20 C.F.R. § 416.922(b).
 2         The Commissioner has stated that “[i]f an adjudicator is unable to determine
 3   clearly the effect of an impairment or combination of impairments on the individual’s
 4   ability to do basic work activities, the sequential evaluation should not end with the
 5   not severe evaluation step.” Webb v. Barnhart, 433 F.3d 683, 687 (9th Cir. 2005),
 6   citing S.S.R. No. 85-28 (1985). An ALJ may find that a claimant lacks a medically
 7   severe impairment or combination of impairments only when his conclusion is
 8   “clearly established by medical evidence.” Id.
 9         The ALJ did not consider whether Plaintiff had a medically determinable
10   learning disability, let alone whether medical evidence clearly establishes it to be
11   “severe.”     While Dr. Ford did not include a learning disability as part of her
12   diagnosis, the functional limitations opined by her suggested such a condition existed
13   and had consequences for Plaintiff’s ability to work.7 Plaintiff alleged learning
14   disability as an impairment and therefore, the ALJ had a duty to develop the medical
15   evidence regarding this impairment, particularly in light of Dr. Ford’s report.
16         The ALJ has a basic duty to inform himself about facts relevant to his decision.
17   Heckler v. Campbell, 461 U.S. 458, 471 n. 1, 103 S.Ct. 1952 (1983). The ALJ’s duty
18   to develop the record exists even when the claimant is represented by counsel.
19   Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). The duty is triggered by
20
21
           7
               Dr. Ford is not the only one to suggest the existence of a learning disorder.
22
23   (August 1, 2012 provisional diagnosis of Learning Disorder NOS by Dana
24
     Harmon, Ph.D. at AR, p. 662; August 29, 2014 and February 2, 2015 notes from
25
26   Dr. Hershkowitz , AR, pp. 335 and 582; March 15, 2015 learning difficulty
27
     diagnosis by J. Scott Taylor, M.D. at AR, p. 572).
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 17
     Case 1:19-cv-03193-LRS      ECF No. 15     filed 04/17/20   PageID.1081 Page 18 of 21



 1   ambiguous or inadequate evidence in the record and a specific finding of ambiguity
 2   or inadequacy by the ALJ is not necessary. McLeod v. Astrue, 640 F.3d 881, 885 (9th
 3   Cir. 2011).
 4         The ALJ also had a duty to develop the medical evidence to ascertain the
 5   “severity” of Plaintiff’s affective disorder (depression). The medical evidence is
 6   extremely sparse in this regard and so it was incumbent upon the ALJ to follow up
 7   with Dr. Ford or another psychologist regarding the extent of Plaintiff’s limitations
 8   from his affective disorder, rather than simply accepting the opinions of the non-
 9   examining psychologists that Plaintiff had no more than “mild” limitations in any
10   functional area. It was not a legitimate reason to discount Dr. Ford’s opinion because
11   she was not more specific regarding Plaintiff’s vocational limitations. Nor was it a
12   legitimate reason to discount her opinion because the Plaintiff indicated he performed
13   certain activities around his house and engaged in certain social activities with family
14   and friends.    These activities do not necessarily mean his mental functional
15   limitations are no more than “mild,” particularly in a workplace environment which
16   is the relevant question. An impairment is not severe “if it does not significantly limit
17   . . . physical or mental ability to do basic work activities.” 20 C.F.R. §416.922(a).
18   (Emphasis added).
19         If Plaintiff suffers from a “severe” mental impairment, it certainly was not a
20   harmless error, considering the ALJ found Plaintiff suffered from only “severe”
21   physical impairments and did not present any mental limitations to the VE during
22   hypothetical questioning.
23
24   REMAND
25         Social security cases are subject to the ordinary remand rule which is that when
26   “the record before the agency does not support the agency action, . . . the agency has
27   not considered all the relevant factors, or . . . the reviewing court simply cannot
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 18
     Case 1:19-cv-03193-LRS      ECF No. 15    filed 04/17/20   PageID.1082 Page 19 of 21



 1   evaluate the challenged agency action on the basis of the record before it, the proper
 2   course, except in rare circumstances, is to remand to the agency for additional
 3   investigation or explanation.” Treichler v. Commissioner of Social Security
 4   Administration, 775 F.3d 1090, 1099 (9th Cir. 2014), quoting Fla. Power & Light Co.
 5   v. Lorion, 470 U.S. 729, 744, 105 S.Ct. 1598 (1985).
 6         In “rare circumstances,” the court may reverse and remand for an immediate
 7   award of benefits instead of for additional proceedings. Id., citing 42 U.S.C. §405(g).
 8   Three elements must be satisfied in order to justify such a remand. The first element
 9   is whether the “ALJ has failed to provide legally sufficient reasons for rejecting
10   evidence, whether claimant testimony or medical opinion.” Id. at 1100, quoting
11   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). If the ALJ has so erred, the
12   second element is whether there are “outstanding issues that must be resolved before
13   a determination of disability can be made,” and whether further administrative
14   proceedings would be useful. Id. at 1101, quoting Moisa v. Barnhart, 367 F.3d 882,
15   887 (9th Cir. 2004). “Where there is conflicting evidence, and not all essential factual
16   issues have been resolved, a remand for an award of benefits is inappropriate.” Id.
17   Finally, if it is concluded that no outstanding issues remain and further proceedings
18   would not be useful, the court may find the relevant testimony credible as a matter of
19   law and then determine whether the record, taken as a whole, leaves “not the slightest
20   uncertainty as to the outcome of [the] proceedings.” Id., quoting NLRB v. Wyman-
21   Gordon Co., 394 U.S. 759, 766 n. 6 (1969). Where all three elements are satisfied-
22   ALJ has failed to provide legally sufficient reasons for rejecting evidence, there are
23   no outstanding issues that must be resolved, and there is no question the claimant is
24   disabled- the court has discretion to depart from the ordinary remand rule and remand
25   for an immediate award of benefits. Id. But even when those “rare circumstances”
26   exist, “[t]he decision whether to remand a case for additional evidence or simply to
27   award benefits is in [the court’s] discretion.”     Id. at 1102, quoting Swenson v.
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 19
     Case 1:19-cv-03193-LRS        ECF No. 15     filed 04/17/20   PageID.1083 Page 20 of 21



 1   Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
 2            The ALJ failed to offer legally sufficient reasons for rejecting Dr. Liu’s opinion
 3   that Plaintiff is limited to lifting and carrying 10 pounds occasionally as a result of
 4   his right shoulder impairment. The ALJ erred in not analyzing whether there was
 5   good cause for Plaintiff’s non-compliance with his medication regimen which is
 6   relevant to the determination of whether Plaintiff’s epilepsy meets or equals Listing
 7   11.02.      Finally, the ALJ erred in failing to consider Plaintiff’s alleged learning
 8   disability impairment.
 9            There are outstanding issues that must be resolved before a determination of
10   disability can be made and further administrative proceedings would be useful in
11   resolving those issues. The ALJ will need to determine the frequency of Plaintiff’s
12   seizures.     This will require revisiting the record, in particular the EEG testing
13   performed by Dr. Hershkowitz which the ALJ did not address. The ALJ may deem
14   it necessary to enlist the services of a medical expert (ME) to assist in the inquiry
15   regarding the frequency of seizures and the impact of medication non-compliance.
16   The ALJ will then need to analyze and determine whether there was good cause for
17   Plaintiff’s non-compliance with his anti-seizure medication regimen. Related to that
18   issue is the need for the ALJ to order another consultative psychological examination
19   of the Plaintiff, to include intellectual testing to determine whether Plaintiff has a
20   learning disability impairment and if so, whether it is “severe” and the extent to which
21   it limits the Plaintiff’s mental RFC.        This additional consultative psychological
22   examination should also be for the purpose of ascertaining the “severity” of Plaintiff’s
23   affective disorder and resulting limitations.
24            With regard to Plaintiff’s physical RFC, the record establishes Plaintiff is
25   limited to lifting and carrying 10 pounds occasionally and therefore, any additional
26   questioning of a VE should include that lifting and carrying capacity as a given.
27            The extent to which Plaintiff’s testimony about symptoms and/or limitations
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 20
     Case 1:19-cv-03193-LRS      ECF No. 15    filed 04/17/20   PageID.1084 Page 21 of 21



 1   arising from his epilepsy, affective disorders and any learning disability is supported
 2   by the record, remains an open question on remand.
 3
 4                                      CONCLUSION
 5          Plaintiff’s Motion For Summary Judgment (ECF No. 11) is GRANTED and
 6   Defendant’s Motion For Summary Judgment (ECF No. 12) is DENIED.
 7          Pursuant to sentence four of 42 U.S.C. §405(g), the Commissioner's decision
 8   is REVERSED and REMANDED for further administrative proceedings consistent
 9   with this order.
10          IT IS SO ORDERED.             The District Executive shall enter judgment
11   accordingly, forward copies of the judgment and this order to counsel of record, and
12   close the case.
13                 DATED this    17th    day of April, 2020.
14
15
16
                                        LONNY R. SUKO
17                               Senior United States District Judge
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING PLAINTIFF’S
     MOTION FOR SUMMARY JUDGMENT- 21
